DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-31 and 35-37, 41, 49, 52-53, 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamano (U.S. 8415796).
	Regarding claim 27, Yamano discloses a semiconductor substrate, comprising:
a dielectric layer (see labeled fig. 14) having a first surface (see labeled fig. 14) and a second surface that are opposite to each other; a first circuit layer (see labeled fig. 14) embedded in the dielectric layer and exposed from the first surface of the dielectric layer, the first circuit layer comprising a plurality of segments (fig. 14);
a second dielectric layer 20 (fig. 14) covering a portion of the first circuit layer and defining a plurality of holes (fig. 14) that expose a remaining portion of the first circuit layer, the second dielectric layer 20 having a first surface that faces the first surface of the dielectric layer and a second surface that is opposite to the first surface of the second dielectric layer;
a plurality of first conductive posts (see labeled fig. 14) disposed in the holes; and

a second conductive post 40 (fig. 14) extending from the second surface of the dielectric layer (see labeled fig. 14) toward the first surface (see labeled fig. 14) of the dielectric layer and contacting the first circuit layer (see labeled fig. 14).

    PNG
    media_image1.png
    468
    826
    media_image1.png
    Greyscale


Regarding claim 28, Yamano discloses the device further comprising: an electrical contact layer 32 (fig. 14) disposed on the second surface of the dielectric layer (see labeled fig. 14) and electrically connected to the second conductive post 40 (fig. 14); and a third dielectric layer 24 (fig. 14) covering the second surface of the dielectric layer (see labeled fig. 14) and exposing a portion of the electrical contact layer 32 (fig. 14).
Regarding claim 29, Yamano discloses that wherein the segments of the first circuit layer (see labeled fig. 14) comprise a plurality of first circuit layer pads (see labeled fig. 14), and for each of the plurality of first circuit layer pads: a width of the first circuit layer pad (see labeled fig. 14) is no less than 
	Regarding claim 30, Yamano discloses that wherein the surface of the first circuit layer (see labeled fig. 14) exposed from the first surface of the dielectric layer is recessed from the first surface of the dielectric layer (see labeled fig. 14).
Regarding claim 31, Yamano discloses that wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 14) and at least one first circuit layer conductive trace (see labeled fig. 14), and wherein the at least one first circuit layer conductive trace is located between two adjacent ones of the plurality of first circuit layer pads (see labeled fig. 14).
Regarding claim 35, Yamano discloses that wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 14) and at least one first circuit layer conductive trace (see labeled fig. 14), and the first circuit layer pads of the first circuit layer and the at least one first circuit layer conductive trace of the first circuit layer are exposed from the first surface of the dielectric layer (see labeled fig. 14).
Regarding claim 36, Yamano discloses that wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 14) and a plurality of first circuit layer conductive traces (see labeled fig. 14), and a pitch between two adjacent ones of the plurality of first circuit layer pads (see labeled fig. 14) is greater than a line spacing between two adjacent ones of the plurality of first circuit layer conductive traces (see labeled fig. 14).
Regarding claim 37, Yamano discloses a semiconductor structure, comprising:
a dielectric layer 22 (fig. 15) having a first surface (see labeled fig. 15) and a second surface that are opposite to each other (fig. 15),
a first circuit layer 30a (fig. 15) embedded in the dielectric layer 22 and exposed from the first surface of the dielectric layer, the first circuit layer comprising a plurality of segments, 

a plurality of conductive posts (see labeled fig. 15) disposed in respective ones of the holes (see labeled fig. 15), 
a second circuit layer (see labeled fig. 15) disposed on the second surface of the second (see labeled fig. 15) dielectric layer 20 (fig. 15), and a plurality of input/output pads 12 (fig. 15) disposed on the second surface of the second dielectric layer 20 (fig. 15), wherein a thickness of one of the plurality of input/output pads 12 (fig. 15) is greater than a thickness of the second circuit layer 18 (fig. 15).


    PNG
    media_image2.png
    499
    859
    media_image2.png
    Greyscale


	Regarding claim 41, Yamano discloses the device further comprising: an electrical contact layer 32 (fig. 15) disposed on the second surface of the dielectric layer 22 (fig. 15); and a third dielectric layer 
Regarding claim 49, Yamano discloses that wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 14), further comprising for each of the plurality of first circuit layer pads (see labeled fig. 14) comprises: a seed layer 30a (fig. 14) between the first circuit layer pad (see labeled fig. 14) and the respective one of the plurality of first conductive posts (see labeled fig. 14).

    PNG
    media_image3.png
    468
    826
    media_image3.png
    Greyscale


Regarding claim 52, Yamano discloses that the semiconductor structure further comprising: a semiconductor element (e.g. the element forming areas T in which the circuit elements such as the transistor, etc. are formed or provided in the silicon substrate 10a, fig. 1 and fig. 15, column 8, lines 30+ and column 9, lines 36+) electrically connected to the plurality of input/output pads 12 (fig. 15).
Regarding claim 53, Yamano discloses that wherein the first surface of the dielectric layer 22 (fig. 15) faces the semiconductor element 10a (fig. 15).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32-34, 38-40, 50-51, 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano (U.S. 8415796) in view of Liu (U.S. 2010/0319966).
Regarding claims 32 and 38, as discussed in details above, Yamano substantially discloses all the limitations as claimed above except for the at least one second circuit layer conductive trace positioned between two adjacent ones of the plurality of input/output pads.
However, Liu discloses a device comprising: a second circuit layer disposed on the second surface of the second dielectric layer (see labeled fig. 4F’), wherein the second circuit layer further comprises a plurality of input/output pads (see labeled fig. 4F’) and at least one second circuit layer conductive trace 200b’ (fig. 4F’), and wherein each of the input/output pads is connected to one of the segments of the first circuit layer through a corresponding one of the plurality of first conductive posts, and wherein the at least one second circuit layer conductive trace positioned between two adjacent ones of the plurality of input/output pads (see labeled fig. 4F’).

    PNG
    media_image4.png
    526
    845
    media_image4.png
    Greyscale


	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Yamano by having at least one second circuit layer conductive trace positioned between two adjacent ones of the plurality of input/output pads, as taught by Liu, in order to improve an efficiency, design flexibility and increase the device functionality for the semiconductor package.
Regarding claims 33 and 39, Liu discloses that wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 4F’) and at least one first circuit layer conductive trace (see labeled fig. 4F’), and wherein a pitch between one of the plurality of input/output pads (e.g. I/O pad in labeled fig. 4F’) and an adjacent one of the at least one second circuit layer conductive trace 200b’ (fig. 4F’) is greater than a pitch between one of the plurality of first circuit layer pads (see labeled fig. 4F’) and an adjacent one of the at least one first circuit layer conductive trace (see labeled fig. 4F’).

Regarding claim 50, Liu discloses that wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 4F’), and wherein the plurality of first conductive posts (see labeled fig. 4F’) and the plurality of first circuit layer pads are formed integrally (fig. 4F’).
Regarding claim 51, Liu discloses the device further comprising: a second circuit layer disposed on the second surface of the second dielectric layer (see labeled fig. 4F’), wherein the segments of the first circuit layer comprise a plurality of first circuit layer pads (see labeled fig. 4F’) and at least one first circuit layer conductive trace (see labeled fig. 4F’), wherein the second circuit layer further comprises a plurality of input/output pads (see labeled fig. 4f’) and at least one second conductive trace 200b’ located between two adjacent ones of the input/output pads, and wherein a pitch (see labeled fig. 4F’) between one of the input/output pad and the at least one second conductive trace 200b’ is greater than a pitch (see labeled fig. 4F’) between one of the first circuit layer pads and an adjacent one of the at least one first circuit layer conductive trace (see labeled fig. 4F’).
Regarding claim 54, Liu discloses that wherein a width of one of the input/output pads (e.g. the I/O pad at the peripheral area in labeled fig. 4F’) is greater than a width of the corresponding segment of the first circuit layer connected to the input/output pad (see labeled fig. 4F’).
Regarding claim 56, Liu discloses that wherein a space (see labeled fig. 4F’) between two adjacent ones of the second conductive post (see labeled fig. 4F’) is greater than the pitch (see labeled fig. 4F’) between two adjacent ones of the plurality of first conductive posts (see labeled fig. 4F’).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894               

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894